10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

(ase 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page1of25 Page ID#:

Evan Hu (CA Bar 305447)
Abusharar and Associates

501 N. Brookhurst St. #202
Anaheim, CA 92801

Tel: 714-535-5600

Fax: 714-535-5605

Email: associate@abushararlaw.com
Attomey for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Fahd Ashkar; Darin Ashkar, Case No.:

Plaintiffs,

COMPLAINT FOR DECLARATORY AND
vs. INJUNCTIVE RELIEF AND FOR A WRIT

IN THE NATURE OF IMMIGRATION
United States Department of State, Antony MANDAMUS

Blinken, Secretary of State of the United States,
lan G. Brownlee, Assistant Secretary of State
for Consular Affairs, Wendy Ruth Sherman,
Deputy Secretary of State; Catherine Barry,
Senior Advisor at U.S. Department of State;
Karen Sasahara, Charge d’ Affaires of U.S.
Embassy in Amaan, Jordan, United States
Embassy in Amman Jordan; Christine
Parker, Chief, Outreach and Inguiries Division
of Visa Services in the Department of State,

 

Defendants.

 

INTRODUCTION
1. This action is brought by Plaintiffs to compel Defendants and those acting under them to
take action on Plaintiff Darin Ashkar’s immigrant visa application.
2. Plaintiff Fahd Ashkar is a US Citizen and Plaintiff Darin Ashkar is his sister. (Exhibit

A- US Passport of Fahd Ashkar).

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 1

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

(ase 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 2of25 Page ID#:

3. On August 16, 2006, Plaintiff U.S. Citizen Fahd Ashkar filed an 1-130, Petition for Alien
Relative on behalf of his sister, Plaintiff Darin Ashkar and her derivate children, Ilia Sulebi,
Repecca Sulebi, Jeseka Sulebi, Patriska Sulebi and Mariksa Sulebi to United States Citizenship
and Immigration Service (USCIS). (Exhibit B — I-797 Notice).

4. Plaintiff Darin Ashkar is a Christian from Syria who fled the civil conflict in that country
with her children. Christians in Syria are routinely persecuted by the government in power and
the various rebel groups throughout the country. Both the Syrian government and the various
rebel groups believe that Christians in Syria are opposed to their goals and objectives and
specifically seek them out for persecution and torture.

5. Plaintiff’s I-130 Petition for Alien Relative was thereafter approved and the application
for immigrant visa was then sent to the National Visa Center for further processing. After the
processing of the immigrant visa application was completed at the National Visa Center, it was
then transferred to the US Embassy in Amman, Jordan for the scheduling of the visa interview.

6. On December 17, 2019, the National Visa Center sent a letter to Plaintiff Darin Ashkar
advising that the immigrant visa interview had been scheduled to take place on January 18, 2020
at the US Embassy in Amman, Jordan. (Exhibit C- Interview Letter).

7. On January 18, 2020, Plaintiff Darin Ashkar attended the scheduled immigrant visa
interview at the US Embassy in Amman, Jordan with her children, Ilia Sulebi, Repecca Sulebi,
Jeseka Sulebi, Patriska Sulebi and Mariska Sulebi. The interview was successfully concluded at
that time and Plaintiff Darin Ashkar was not told by the immigration officer that she had to

return or provide additional documents. Rather, the immigrant visa interview was completed.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 2

 

 

Two

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 3o0f25 Page ID#:

8. After the January 18, 2020 interview at the US Embassy in Amman, Jordan, neither
Plaintiff Darin Ashkar nor Plaintiff Fahd Ashkar was further advised at any time about when the
immigrant visa(s) would be approved.

9. Multiple inquiries to the U.S. Embassy in Amaan, Jordan indicate that Plaintiff Darin
Ashkar’s immigration visa application(s) is still being processed and with no further information.
(Exhibit D: Index and e-mail communications).

10. Defendants have violated the Administrative Procedures Act (“APA”) by failing to
process and issue a final decision on Plaintiff's visa application which has been pending for
nearly a year and a half. Plaintiffs seek to compel Defendants, through a writ of mandamus, to
either grant or deny Plaintiff Darin Ashkar’s pending visa application.

PARTIES

11. Plaintiff Fahd Ashkar’s I-130 Petition for Alien Relative was approved by USCIS and
thereafter, on January 28, 2020, his sister Plaintiff Zainab Ahmed Abdulgadir had her immigrant
visa interview at the US Embassy in Amaan, Jordan and the interview was satisfactorily
concluded. Since the visa interview, neither Plaintiff Fahd Ashkar nor Plaintiff Darin Ashkar
has received any further information from the US Embassy in Amman, Jordan regarding the
status of her pending immigrant visa,

12, Defendant UNITED STATES DEPARTMENT OF STATE (hereinafter “State
Department”) is an agency of the United States government involved in the acts challenged,
employs the officers named as defendants, and includes the U.S. Embassy in Amman, Jordan, its

Charge d’ Affaires, and officers named as defendants in this complaint.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 3

 

 

 
10

11

12

13

14

15

16

17

18

19

29

21

22

23

24

25

26

27

28

 

 

tase 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page4of25 Page ID #:4

13. Defendant ANTONY BLINKEN (hereinafter “Secretary Blinken’”) is sued in his official
capacity as the Secretary of State, as the head of the Department of State, as he is charged with
the administration and the enforcement of immigration and nationality laws relating to the
powers, duties, and functions of diplomatic and consular officers of the United States.

14, Defendant IAN G, BROWNLEE (hereinafter “Acting Assistant Secretary Brownlee”) is
sued in his official capacity as the Assistant Secretary of State for Consular Affairs, as he is
charged with oversight of all consular, including visa, matters.

15. Defendant WENDY RUTH SHERMAN (hereinafter “Deputy Secretary Sherman”) is
sued in her official capacity as the Deputy Secretary of State, as she is charged with acting as
deputy to the Secretary of State, which deals with the enforcement of immigration and
nationality laws, which includes duties and functions of diplomatic and consular officers of the
United States.

16. Defendant CATHERINE BARRY (hereinafter “Senior Advisor at U.S. Department of
State”) is sued in her official capacity as the Senior Advisor of the U.S. Department of State, as
she is charged with all matters relating to visas and the administration of visa-related laws.

17. Defendant KAREN SASAHARA (hereinafter “Charge D’ Affaires Sasahara”) is the
Charge d’ Affaires of the U.S. Embassy in Amaan, Jordan. This suit is brought against Charge
D’ Affaires Sasahara in her official capacity, as she is charged with matters relating to the
consular affairs in the U.S. Embassy in Amaan, Jordan.

18, Defendant UNITED STATES EMBASSY IN AMMAN, JORDAN is a mission within

Defendant Department of State and is involved in the acts challenged in this action. The United

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 4

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page5of25 Page ID#:

States Embassy in Amman, Jordan is responsible for processing Plaintiff-Darin Ashkar’s visa —
application.

19. Defendant CHRISTINE PARKER (hereinafter “Chief Parker’’) is the Chief of Outreach
and Inquiries in the Visa Division of Visa Services in the Department of State. This suit is
brought against Chief Parker in her official capacity, as she is charged with all matters relating to
inquiries in the Visa Division.

JURISDICTION

20. The Administrative Procedure Act recognizes a right of judicial review for any person
“suffering legal wrong because of an agency action or aggrieved or adversely affected by such
action within the meaning of any relevant statutes.” 5 U.S.C. § 702. Plaintiffs suffered a legal
wrong and continue to suffer because of the Defendants’ failure to act upon the pending
immigrant visa application for indefinite periods of time.

21. This Court has jurisdiction over the present action pursuant to 8 C.F.R. § 204,
Immigration & Nationality Act §203 (b)(1)(C); 28 U.S.C. § 1131; 28 U.S.C. §1361, the
Mandamus Act; 28 U.S.C. §2201, the Declaratory Judgment Act; and 5 U.S.C. §701-706, the
Administrative Procedures Act. Costs and attorney fees will be sought pursuant to the Equal
Access to Justice Act, 5 U.S.C. $504 and 28 U.S.C. §2412(d), et seq. Relief is requested pursuant
to said statutes.

VENUE

22. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(e), which provides that in a

civil action in which each defendant is an officer or employee of the United States or any agency

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 5

 

Ul

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 6of25 Page ID#:

thereof acting in his or her official capacity, or under the color of legal authority, or any agency
of the United States, the action may be brought in any judicial district in which a plaintiff
resides, so long as no real property is involved in the action. Plaintiff Fahd Ashkar resides in
Rancho Cucamonga, California, which is located in the Central District of California. No real
property is involved in this action. Therefore, venue is proper in this Court.

EXHAUSTION OF REMEDIES

23. Plaintiffs have no administrative remedies. Plaintiffs have made numerous inquiries to
the US Embassy in Amman, Jordan since the interview on January 28, 2020, to no avail. There
are no administrative remedies for neglect of duty.

CAUSE OF ACTION

24, Plaintiff Fahd Ashkar submitted an I-130 Petition for Alien Relative to USCIS for his
sister Plaintiff Darin Ashkar and her children. The Petition was for her and her children to join
him here in the United States based on his status in the United States as a U.S. Citizen.

25, Under 28 U.S.C. § 1361, the district courts shall have original jurisdiction of any action
in the nature of a mandamus to compel an officer or employee of the United States or any agency
thereof to perform a duty owed to the plaintiff.

26, Under the Administrative Procedures Act, a person suffering legal wrong because of
agency action, or adversely affected or aggrieved by agency action within the meaning of a
relevant statute, is entitled to judicial review thereof.

27. USCIS approved the I-130 Petition and then sent the application for immigrant visa to the

U.S. Department of State National Visa Center for further processing.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 6

 

oF

 

 
10

i]

\2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 7 of25 Page ID#:

28. The National Visa Center processed the application and forwarded it to the U.S. Embassy
in Amman, Jordan for the required visa interview(s).

29. On January 28, 2020, Plaintiff Darin Ashkar was interviewed at the U.S Embassy in
Amman, Jordan. Upon the conclusion of the interview, the consular officer did not request any
additional documents or schedule another interview, rather, the interview was satisfactorily
concluded.

30. Since the date of the interview, Plaintiff Fahd Ashkar has made multiple requests to the
U.S. Embassy in Amman, Jordan to ascertain the status of the pending application with no
substantive responses.

31. Administrative processing, according to the Department of State website, takes around 60
days. It has been nearly a year and a half since the interview date. Even if we take into account
the fact that the Consular office provided an estimate of 1-6 months, this has been going on for
far longer.

32. From November 29, 2020 until now, Plaintiff Fahd Ashkar has corresponded with the US
Embassy in Amman, Jordan regarding a decision on the application, but no decision has been
forthcoming.

33. The issuance or denial of visas is the responsibility of the consular officers and was
conferred by the Immigration and Nationality Act of 1952. Li Hing of Hong Kong, Inc. v. Levin,
800 F.2d 970, 971 (9" Cir. 1986); 8 U.S.C. § 1201(a)(1)(2004); 8 U.S.C. §§ 1101(a)(9), (16)

(2004). The INA which governs visa processing “confers upon consular officers exclusive

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 7

 

 
10

11

12

13

i4

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 8of25 Page ID#:

authority to review applications for visas.” Saavedra Bruno v. Albright, 197 F.3d 1153, 1156
(D.C. Cir. 1999); INA § 201(b)(2)(A)Q@).

34, No judicial or administrative review is available for a consular officer’s decision to issue
or deny a visa as this has been held to be a discretionary duty. Patel vy. Reno, 134 F.3d 929, 931
(9" Cir. 1997); Li Hing of Hong Kong, Inc., 800 F.2d at 971.

35. The Court in Patel established that the non-reviewability doctrine is inapplicable when a
consular officer fails to follow his or her discretionary duties, and that failure to make a decision
to issue or deny a visa is such a non-discretionary duty. See Patel, 134 F.3d at 931. The APA is
to seek redress for unreasonable delays. Courts use factors to determine the unreasonable delays.
Telecommunications Research and Action Center v. FCC, 750 F.2d 70 (D.C. Cir. 1984). The
Court considers whether the time an agency takes to render a decision is governed by rule of law,
where Congress has provided a time table, delays in the realm of economic regulation are less
tolerable when human health and welfare are at stake, consideration of the effect of expediting
delayed action on agency actions of higher or competing priority, nature and extent of interests
prejudiced by delay, and the impropriety of agency lassitude is not required to find that the
agency action has been unreasonably delayed. /d.

36. Per 22 C.F.R. § 42.81(a), action on a visa application by the consular officer is
mandatory. The consular officer must either issue or refuse the visa. Under the State
Department’s Foreign Affairs Manual, Section 237 of Public Law 106-113 and subsequent
legislation requires that the Department establish a policy under which immediate relative (and

fiancé(e)) visas be processed within 30 days of receipt of the necessary information from the

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 8

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page9of25 Page ID#:

applicant and the Department of Homeland Security (DHS); all other family-based immigrant
visas (IV) must be processed within 60 days. The Department expects all posts to strive to meet
the 30/60-day requirements.” See 9 FAM 504. 7-2.

CLAIM FOR RELIEF

37. Plaintiffs’ claim in this action is clear and certain. Plaintiffs’ reallege paragraphs 1
through 35, and, as if fully set forth, Plaintiffs are entitled to an order in the nature of mandamus
to compel Defendants to complete administrative processing and issue the immigrant visas for
Plaintiff Darin Ashkar and her children.

38. As a result of Defendants’ failure to perform their duties, Plaintiffs have suffered, are
suffering, and will continue to suffer irreparable harm. Plaintiff Darin Ashkar’s life is
completely in the hands of the Department of State during this interminable pendency of her
application. Plaintiff Darin Ashkar and her children have been deprived of the substantial
benefits of being able to jom Plaintiff Fahd Ashkar in the safety of the United States. These
benefits include ability to enter and stay in the United States, and right to work in the United
States. Because of the unconscionable delay, Plaintiff Darin Ashkar and her children have been
separated from her brother for a very long time.

39, In failing to act on these applications, Defendants are acting directly in contradiction of
the congressional intent, to promote family unity, for relatives of lawful permanent residents.

40. The Defendants, in violation of the Administrative Procedures Act and 22 C.F.R.

42.81{a), are unlawfully withholding or unreasonably delaying action on Plaintiff Darin Ashkar’s

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 9

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

thse 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 10 of 25 Page ID#:

 

application, and have failed to carry out the non-discretionary adjudicative functions delegated to
them by law with regard to Plaintiffs’ case.

41. The duty of the Defendants is non-discretionary, ministerial, and so plainly described as
to be free from doubt that mandamus is appropriate.

42. Plaintiff have made numerous attempts to secure a final decision, all to no avail. Only
consular officers are able to make decisions on visa issuance or denial, leaving no adequate
remedy. Accordingly, Plaintiffs have been forced to pursue the instant action.

PRAYER

43. WHEREFORE, in view of the arguments and authorities noted herein, Plaintiffs
respectfully pray that the Defendants be cited to appear herein and that, upon duc consideration,
the Court:

a. Accept jurisdiction and maintain continuing jurisdiction of this action;

b. Declare as unlawful the violation by Defendants of failing to act on an approved
relative petition, and properly filed visa application;

c. Declare Defendants’ failure to carry out the adjudicative functions delegated to
them by law with regard to Plaintiffs’ case as agency action unlawfully withheld
and unreasonably delayed, pursuant to 5 U.S.C. § 706(1);

d. Issue a preliminary and permanent injunction pursuant to 28 U.S.C. § 1361 and 5
U.S.C. § 706(1) compelling the Defendants to take action on Plaintiff Darin

Ashkar’s immigrant visa application, to notify her whether her application has

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 10

 

 

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fase 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 11of25 Page ID#:

been granted or denied, and if granted, of the procedures to be followed for the
receipt of her immigrant visa;

e, Issue a writ in the nature of mandamus pursuant to 28 U.S.C. § 1361 and 5 U.S.C.
§ 706(1), compelling the Defendants to take action on Plaintiff Darin Ashkar’s
application by either approving or refusing said application, and if the application
is refused, that the decision include justification to preclude the sense of
retaliation for having brought this lawsuit or having exposed the Defendants’
neglect;

f. Grant attorney’s fees and costs of this suit under the Equal Access to Justice Act,
28 U.S.C. § 2412;

g. Grant such other relief at law and in equity as justice may require.

Dated this June 9, 2021 | Respectfully Submitted,

/s/ Evan Hu

 

Evan Hu, Esq.
Counsel for Plaintiffs

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 11

 

 

 
fase 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 12 of 25 Page ID#:

LIST OF EXHIBITS TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF AND FOR A WRIT IN THE NATURE OF IMMIGRATION MANDAMUS,

ASHKAR v. UNITED STATES DEPARTMENT OF STATE, et al.

10

11

12

i3

14.

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

 

 

 

 

 

 

 

Exhibit | Description Page
A Passport of Fahd Ashkar 1
B 1-797 Receipt Notice 2
Cc Interview Letter 3-4
D Index and E-mail communications 5-8

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF

IMMIGRATION MANDAMUS - 12

 

 
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 13 of 25 Page ID #:13

EXHIBIT A
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 14 of 25 Page ID #:14

 

 

7

He

 
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 15o0f25 Page ID #:15

EXHIBIT B
peGatafeme SEMA Mle secs “AFM Document rr Hilea oe/og/2 1 Page. 16 of 25 Page ID #16 -
US. Citizenship and d Immigration Services Po _ ee? JO : L-797C, Notice of Action.

 

 

     

i 23° ‘o
WAC- 06 239- ‘501 “BIANCH(E)

 

 

 

 

 

 

 

“RECEIVED DATE ran 7 PRIORITY DATE ae PETITIONER “ROSS” "BBS 760
August 16, 2006. moe . Soe Pe

. Pe ROB Pe /:f ASHKAR) “Fag”

NOTICE DATE 0) PAGE | BENERICIARY 7

: qu st 21, 2006" 1 of 1: Dord:
Augus nQOe" jh of 2 “ASHKAR,

> FAHD ASHRAR TRE “Tipe: . Receipt Notice :
1733 | W: “ANDER DRE
UPLAND CA 91784. “amount! tecelved: s 190. 00

“gation: ‘Sister Ox brother of U. Ss.
' -. “Citizen, 203 (a) (4) ina

 

   
  
 
 
  
  
 
    

 

 

 

    

Receipt notice - - OE ‘any o£ the above information: ‘is “inéo ec vatomer service immediately.

   

, -Piogd eae! aingtime--—erdces

5-2 mes, vey Ab ki

v= You can “cheék our currerit processing time for.

- On our. website. you can also sign up to get fres
‘steps on this case.

- Most of the time “your cage ‘is pending ‘the proc

working on “others filed eartier:

- We wil notify you by mail when’ we make a ‘decisié
TE you ‘move. while - this case is pending, call -custéem
Processing: times can change ,. -I£ you don't get’ a “det
processing Eiine, check our website or call ‘Eor an. AB
if you have questions, check our website or cari custome
Contact us about.’ this case.

  
   
  
  
  
 
  
   
   

ce ‘wl nh you. move.
update trom us within our current

 

ease save this ‘notice, and have it with you if you -

 

‘Notice to all customers with a pending I-1 30 petition s: uaCIS, istnd a6 ig. Bokin I- 130, Petition, for Alien Relative;
ag a visa number. becomes available. Filing and approval lative’ petition is only the First step in. Helping
| 4 ‘relative’ immigrate to the United States. Rligible. familyament ist wait until there’ is’ a visa number available
before they can apply for -an immigzant visa or. a@justien ‘GE .sta a. lawful _permanént resident. This process will
aliow USCIS tc concentrate resources first On. cages: ‘where ° visas jétually available, This: process should not delay
the ability of one's relative to apply for an immigrant: ‘visa ox ‘afjustment’ of status. Refer to WWW.State. govitravel
“<http: Jinwew. state; govitravel> to determine current yisa availability aites, For more information, pleage visit. our
website ako we. iigcis. <qov or contact ua at 1- a00- 375» ‘$283.

if this receipt is for an n L485, or 1-698 application . :

USCIS WILL SCEEDULE: YOUR’ BLOMBTRICS APPOINTMENT. “Yau, wid’ be. éceiviig a biometrics | appointment notice with a specific
time, date. ‘and place where you, will have ‘your fingerprinte and/or photos. -taken,.- You MUST wait for your biometrics
appointment notice prior to ‘going Eo the Asc for biometrics processing. This’ tL. 797 receipt notice is NOT your
biometrics appointment notice and should not be taken - to an Asc for biometrics” processing.

ANHAT TO BRING To YOUR. BIOMETRICS APPOINTMENT- my pesos "
Please. bring your biometrics: appointment letter (with specific: time, ‘date and i a: ‘where you. iwi have your 7
‘tingérprints and/or phote taken) ANDO your photo i idéritificazian, 6 your ‘biome ‘appainthent.~
‘Acceptable kinds of photo identification are:

- -& passport.or. national photo identification issued by y: your country;
- a drivers license, ‘ . . .

- amilitary photo identification, or

- a state - issued photo identification card.

 

 

Always remember to éail customer service it you mave winile your. 4g8 | & spending. . af you have a pending I- 130 relative
petition, alge call | enskomer service if you should decide ‘to! withdealr “your petition | or- if .you become a U.S. citizen.

 

 

 

7 Please see the ditional information on The back: “You will, be noted <tparately about t any 7 other cases you fled,
U.S. CITIZENSHIP & ‘IMMIGRATION SVC © :
CALIFORNIA SERVICE CENTER

P. O. BOX 30111 Oo ee, of in; rma
LAGUNA NIGUEL CA 92607-0111 / De
Customer Service Telephone: (800) 375-5283 . foe

 

 

 

 

Form I-797C (Rev. 01/31/05) N 2.
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 17 of 25 Page ID #17

EXHIBIT C

 
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 18 of 25 Page ID #:18

frp, Liilbed Fistee Deparininak of Mito
ao% National view Center
& St Rediele cre, Soite OD
iF Portamsath, NB DSFS-2225

DARIN ASHKAR
MECHREFEH
MECHREFEH
SYRIA

COMA TAMA AT AWM insterview Letter (P4)

December 17, 2019

   
 

Dear DARIN ASHKAR,

The National Visa Center (NVC) is pleased to inform you that we scheduled your immigrant visa interview at
the U.S. Embassy or Consulate in AMMAN, JORDAN. This interview is for immigrant visa case number
DMS2009709004 filed by FAHD ASHKAR on behalf of DARIN ASHKAR. Please SAVE this letter and
bring it to your interview.

Please promptly read and follow all Interview Preparation Instructions located on the Department of State's web
site at: https://nve.state.gov/interview. Be sure to review the "Items You Must Bring to Your Visa Interview"
checkiist prior to traveling to the embassy or consulate.

Important information regarding the required medical appointment is listed on this site. Failure to promptly
follow all instructions provided on this site will result in your immigrant visa being refused at the initial
interview.

Interview Date and Time

Your immigrant visa interview is at the U.S. Embassy or Consulate in AMMAN, JORDAN on January 28,
2020 at 12:30 pm. The following applicants should attend this interview:

Name

ASHEAR, DARIN
SULEBI, ILIA
SULEBI, REPECCA
SULEBI, JESEKA
SULEBI, PATRISKA
SULEBI, MARIKSA

Petitioners are not required -- and at some locations, may not be allowed -- to attend the applicant's visa
interview.

Presidential Proclamation on Health Care
On October 4, 2019, the President issued Presidential Proclamation 9945 on the "Suspension of Entry of
Immigrants
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 19o0f25 Page ID #:19

Who Will Financially Burden the United States Healthcare System." For the most up to date information on how

PP 9945 might affect your case, please visit https://trayel.state.gov/healthcare.

 

What to Do if You Cannot Keep the Interview

Some Embassies/Consulates reschedule interview appointments themselves; others utilize an outside service
provider to reschedule appointments. To determine the proper procedure for rescheduling your interview
appointment, please go to the Department of State's web site at: https://nve.state.gov/interview. Under "Step 2,"
select your interview location from the dropdown, click "Download PDF," and follow your Embassy/Consulate's
instructions listed under "Contact Information" on the right.

DMS82009709004

Preparing for Your Visa Interview

All eligible applicants must complete the following tasks before their visa interview. Detailed instructions for
each step are online at https://nve.state.gov/interyiew (English) and https://nve.state.gov/interview/Espanol
(Spanish):

1. Bring this letter to your medical examination because the panel physician may need to review it before
performing the examination.

2. To determine the proper procedure for your medical appointment, please go to the Department of
State's web site at: https://nve.state.gov/interview. Under "Step 2," select your interview location from
the dropdown, click "Download PDF," and follow your Embassy/Consulate's instructions.

3. Ifa sponsor filed an I-864 (Affidavit of Support) AND provided NVC with proof of an IRS Federal

' Income Tax Extension in lieu of a Federal Income Tax Return, you must bring the sponsor's most recent
Federal Income Tax Return to the visa interview.

4. You must bring to the interview original versions of all civil documents and certificates submitted to
NVC. You may need to get updated financial documents and police certificates. Failure to present all
necessary documents to the Consular Officer will result in your immigrant visa being refused at the
initial interview.

You can also watch a video at https://nve.state.gov/resources. This instructional video is available in eight
languages,

 

Family Reunification Parole (FRP) Program Interviews

If you are participating in the Cuban Family Reunification Parole Program, view the program website at

htips://cu.usembassy. gov/visas/immigrant-visas/cuban-parole-programs (English) or
hitps://cu.usembassy.gov/es/visas-es/cuban-parole-programs-es (Spanish) and follow the instructions.

Oo if you are participating in the Haitian Family Reunification Parole Program, view the website at
https://uscis.gov/hfrp.

Did you read the U.S. embassy or consulate’s interview instructions on https://nyc,state.gov/interview to

QO The approved medical facilities where you can get a medical examination
O

Whether you are required to register for a passport courier service prior to the interview
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 20 of 25 Page ID #:20

UO Security requirements for entering the U.S. Embassy
 Ifthere are any forms or documents not listed above that the embassy wants you to bring to the interview

1 Whether you are required to provide the above documents to the embassy prior to your interview
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 21o0f25 Page ID #:21

EXHIBIT D

 
Case 2:21-cv-04727-CAS-AFM Document1 Filed 06/09/21 Page 22 of 25 Page ID #:22

INDEX OF COMMUNICATIONS

 

 

 

 

 

 

 

 

 

Date Description Page
June 6, 2021 Email from Fahd Ashkar to US Embassy 5
April 16, 2021 E-mail from Fahd Ashkar to US Embassy 6
January 17, 2021 E-mail from Fahd Ashkar to US Embassy and response | 7
November 29, 2020 | E-mail from Fahd Ashkar to US Embassy and response | 8

 
Case 2:21-cv-04727-CAS/AFM Document 1 Filed 06/09/21 rage 23 0f 25 Page ID #:23

Assistant

Caen e eee reer eee eee ee
From: fahd ashkar <fahdashkar@yahoo.com>

Sent: Tuesday, June 8, 2021 12:25 PM

To: Assistant

Subject: Fwd: Dms2009709004

Sent from my iPhone
Begin forwarded message:

From: fahd ashkar <fahdashkar@gmail.com>
Date: June 6, 2021 at 8:34:36 PM PDT

To: AmmanUSCISSupport@state.gov
Subject: Dms2009709004

Hello

this is fahd Ashkar

I’m the petitioner of the case DMS2009709004

For my sister Darin ashkar

| was checking on the status of the case it’s showin the expiring soon because | didn’t respond for more
than a year

But | don’t received any request or any thing from the embassy about the case

Please can | get more details and am ready to send anything you need for this case
Case 2:21-cv-04727-CAS¥AFM Document1 Filed 06/09/21 age 24 0f 25 Page ID #:24

 

Assistant

From: fahd ashkar <fahdashkar@yahoo.com>
Sent: Tuesday, June 8, 2021 12:25 PM

To: Assistant

Subject: Fwd: DMS2009709004

Sent from my iPhone

Begin forwarded message:

From: fahd ashkar <fahdashkar@yahoo.com>
Date: April 16, 2021 at 10:25:03 PM PDT

To: AmmanUSCSSupport @state.gov
Subject: DMS2009709004

I’m fahd Ashkar tam the applicant of the case number DMS2009709004

for my sister Darin Ashkar

The last update on the case was on 1/14/2071

Show’s that the case is refused and that | have not received any reason why it is refused since nearly a
year and two months

Please can | know the reason for the refus and what | should do

Thank you
Case 2:21-cv-04727-CAS7AFM Document 1 Filed 06/09/21 page 25 0f 25 Page ID #:25

 

Assistant

From: fahd ashkar <fahdashkar@yahoo.com>
Sent: Tuesday, June 8, 2021 12:25 PM

To: Assistant

Subject: Fwd: Dms2009709004

Sent from my iPhone

Begin forwarded message:

From: "Amman, USCIS Support" <AmmanUSCISSupport@state.gov>
Date: January 17, 2021 at 11:34:01 PM PST

To: fahd ashkar <fahdashkar@yahoo.com>

Ce: "Amman, USCIS Support" <AmmanUSCISSupport @state.gov>
Subject: Re: Dms2009709004

Thank you for your email.

For all Immigrant Visa related inquiries, please email: Support-Jordan@ustraveldocs.com. Our
colleagues on the immigrant visa team will respond to your question as soon as possible. For

more information you can contact our call center at 06 590 6000.

Regards
Consular Section
U.S. Embassy Amman

 

From: fahd ashkar <fahdashkar@yahoo.com>

Sent: Sunday, January 17, 2021 9:36 AM

Ta: Amman, USCIS Support <AmmanUSCiSSupport@state.gov>
Subject: Dms2009709004

| am Fahd ashkar | am the applicant of the case number DMS2009709004 for my sister Darin ashkar the
last update on case on 1/14/2021

Shows that the case is still refused and that | have not received any reason why it is refused since nearly
a year

Please can | know the reason for the refus and what | should do

Thank you
